EXHIBIT 10.1

STOCK OPTION

CANCELLATION AGREEMENT

‘This Stock Option Cancellation Agreement is made effective as of the 4th day of
January, 2007 between Renovis, Inc. (the “Company”) and [            ] (the
“Optionee”).

WHEREAS, on the dates set forth on Exhibit A, the Optionee was granted options
(the “Options”) to purchase the number of shares of the Company’s common stock
set forth on Exhibit A (the “Shares”) at the per share exercise prices set forth
on Exhibit A pursuant to the Company’s Amended and Restated 2003 Stock Plan (the
“2003 Stock Plan”); and

WHEREAS, the Company desires to cancel the Options and the Optionee desires to
relinquish any right, title or interest the Optionee may have in or to the
Options, the Shares subject to the Options, and any agreement, written or oral,
relating to the Options (each an “Option Agreement”).

NOW, THEREFORE, in consideration of the covenants and undertakings contained
herein, and for other good and valuable consideration, the sufficiency of which
is hereby acknowledged, the Company and the Optionee agree as follows:

1. Effective as of the date hereof, and upon payment by the Company of $0.001
per share, the Optionee shall surrender the Options to the Company for
cancellation and hereby waives, relinquishes and gives up any and all right,
title or interest that the Optionee may have in or to the Options and the Shares
subject thereto, as well as any right, title or interest in or under any Option
Agreement.

2. The Company, upon payment of the agreed-upon consideration, is hereby
relieved of all of its obligations to the Optionee under the Options and any
Option Agreement. Shares reserved for issuance under the Options shall become
available for future grants under the Company’s 2003 Stock Plan without
shareholder approval in accordance with Rule 4350(i)(1)(A) of the Rules of the
National Association of Securities Dealers, Inc. and interpretative guidance
issued thereunder.

3. For the avoidance of doubt, the Optionee, in surrendering and relinquishing
all right, title or interest in the Options, has no expectation, whether
express, implied, or otherwise, of receiving future options grants or other
equity-based awards from the Company, and the Company is under no obligation,
whether express, implied, or otherwise, to grant future options to purchase
shares or other equity-based awards to the Optionee.

(signature page follows)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Optionee have caused this Agreement to
be executed as of the date and year first above written.

 

RENOVIS, INC. By:  

 

Its:  

 

OPTIONEE

 

(Signature)

 

(Print Name)



--------------------------------------------------------------------------------

EXHIBIT A

STOCK OPTION GRANTS

 

Stock Option

Grant Number

 

Grant Date

 

Number of

Shares

 

Exercise Price